Citation Nr: 1730998	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1960 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

The Veteran was afforded a Travel Board hearing in January 2017.  A transcript of the hearing is of record.  

In May 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Erectile dysfunction is as likely as not secondary to the medications taken for the service-connected hypertension.  






CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection on a secondary basis for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for entitlement to SMC based on loss of use of a creative organ are met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(1)(ii) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran appeals the denial of service connection for erectile dysfunction and SMC based on loss of use of a creative organ.  He is service-connected for asbestosis, coronary artery disease, hypertension and mechanical low back pain.  He claims entitlement to service connection for erectile dysfunction as secondary to his service-connected disabilities.  Specifically, he argues that his erectile dysfunction is due to his heart condition and/or hypertension, and /or is due to the medications prescribed for his service-connected coronary artery disease, hypertension and/or low back pain.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In this case, the Board has been presented with conflicting opinions as to the etiology of the Veteran's erectile dysfunction.  To that end, the Veteran was afforded a VA examination in April 2008.  The VA examiner opined that there was insufficient evidence showing a medical connection between the current erectile dysfunction and the Veteran's atherosclerotic coronary artery disease.  She reasoned that the Veteran has multiple risk factors for erectile dysfunction, including prior cigarette smoking, elevated cholesterol, long-term hypertension and diabetes.  Determination of the single causative factor was too speculative she stated.  The VA examiner further noted that the Veteran's personal risk factors for erectile dysfunction are also his risk factors for the development of atherosclerotic coronary artery disease.  Although these two medical problems share risk factors, she noted that there is no documentation of a direct causal connection between them.  

In another VA examination in January 2014, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  He noted that the Veteran reported that problems with erectile dysfunction began in the mid-1980s and that on review of the records there was no evidence of any specific evaluation, workup or treatment for his erectile dysfunction.  The VA examiner noted that the Veteran has multiple medical problems/risk factors which could have likely contributed to his erectile dysfunction.  The VA examiner further noted that the Veteran's long term diabetes is most likely to have caused or led to his erectile dysfunction.

In June 2017, however, Dr. G opined that the Veteran's erectile dysfunction was at least as likely as not (50/50 probability) caused by or related to the medication taken for his service connected hypertension.  Dr. G expressed that he did not completely agree with the VA opinions rendered in April 2008 and January 2014.  He explained that while the Veteran has multiple risk factors for erectile dysfunction as stated by the other examiners, at the time when he began to experience erectile dysfunction in the mid-1980s his risk factors were smoking and his hypertension medication.  He stated that it was impossible to determine which risk factor contributes the most to the development of erectile dysfunction.  However, the examiner referred to medical literature reflecting that medications prescribed for service-connected hypertension and coronary artery disease (Inderal and Carvedilol) had known adverse side effects of impotence.  Therefore, the examiner opined that it is at least at likely as not (50/50 chance or greater) that the Veteran's erectile dysfunction was related to medication used for service-connected disability.

While the Board has been presented with positive and negative evidence on this matter, the Veteran's statements in conjunction with the opinion from Dr. G place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, service connection for erectile dysfunction as secondary to the service connected hypertension is granted.  

With regard to the Veteran's claim for entitlement to SMC for loss of use of a creative organ, as shown above the Veteran has been granted service connection for erectile dysfunction.  VA provides SMC if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. § 3.350(a)(1)(ii).  Therefore, in light of the grant of entitlement to service connection for erectile dysfunction, the Board also finds that entitlement to SMC for loss of use of a creative organ is in order as well.



ORDER

Entitlement to service connection for erectile dysfunction is granted.  

Entitlement to SMC based on loss of use of a creative organ is granted.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


